DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer was filed and approved on 11/10/2021. Claims 1-14, 17 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … prioritizing trial-and-error attempted corrections of at least one bit, in an integrated circuit including memory, in which logical bit levels are determined by thresholding voltage values using at least one threshold, the method comprising: ranking plural bits such that a first bit from among said plural bits is ranked before a second bit, from among said plural bits, which is less likely than said first bit to be erroneous and sequentially attempting to correct said plural bits in order of said ranking, thereby to define plural attempted corrections, including attempting to correct said first bit which is more likely than said second bit to be erroneous, before attempting to correct said second bit, which is less likely to be erroneous, wherein the memory is aboard a chip and wherein code performing the method is provided as firmware running inside the chip, and wherein the memory of the integrated circuit has Margin Read functionality and wherein the firmware uses the Margin Read functionality to determine the distance of the voltage reading of each bit to be corrected e.g. flipped, from the respective voltage threshold…in combination and relationship with the rest of claim as being claimed in claims 1, 17.
Therefore, claims 2-14 are allowable as being dependent upon independent claim 1.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to maintaining integrity of memory in semiconductor devices and non-volatile memory.

Park (Pub. No. US 2008/0123407); “Method of Programming a Nand Flash Memory Device”;
-Teaches a process of compensating a threshold voltage distribution increased by the interference cell using a method to add an additional read margin…see par. 38-43.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436